                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Derrick Lamont Taylor                                             Docket No. 5:15-CR-177-1H

                               Petition for Action on Supervised Release

COMES NOW Michael Torres, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Derrick Lamont Taylor, who, upon an earlier plea of guilty to
Failure to Register as a Sex Offender, in violation of 18 U.S.C. § 2250, was sentenced by the Honorable
Malcolm J. Howard, Senior U.S. District Judge, on February 11, 2016, to the custody of the Bureau of
Prisons for a term of 21 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 60 months. Derrick Lamont Taylor was released from
custody on June 3, 2019, at which time the term of supervised release commenced.

On June 22, 2020, the defendant tested positive for marijuana. The defendant was verbally reprimanded for
his behavior and referred for substance abuse treatment and random drug screening. June 29, 2020, the court
agreed to continue the defendant on supervision.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant has completed a sex offender assessment with our local treatment provider.
The treatment provider reported to the probation officer that the defendant would benefit from polygraph
testing examinations in conjunction with sex offender treatment. The defendant agreed to polygraph testing
and signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. At the direction of the U.S. Probation Officer, the defendant shall submit to physiological testing,
      which may include, but is not limited to, polygraph examinations or other tests to monitor the
      defendant's compliance with probation or supervised release and treatment conditions.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Eddie J. Smith                                   /s/ Michael Torres
Eddie J. Smith                                       Michael Torres
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2534
                                                     Executed On: July 15, 2020




                Case 5:15-cr-00177-H Document 71 Filed 07/22/20 Page 1 of 2
Derrick Lamont Taylor
Docket No. 5:15-CR-177-1H
Petition For Action
Page 2
                                     ORDER OF THE COURT

                                21st
Considered and ordered this _________              July
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 5:15-cr-00177-H Document 71 Filed 07/22/20 Page 2 of 2
